DENNIS, Justice,
dissenting.
I respectfully dissent. I would stay defendant’s execution and order an evidentia-ry hearing on his claims of ineffective assistance of counsel and violations of jury sequestration. Before he is put to death, defendant should be given an opportunity to show that his sentence is based on those defects in his trial and sentencing proceeding.
Furthermore, I continue to believe that the death penalty has been erroneously and inappropriately imposed in this case for the reasons expressed in Justice Stewart’s dissenting opinion on petition for certiorari, my own dissenting opinion, and petitioner’s claims V, VI, VII, VIII, IX, XII, XIII, and XVII.